NUMBER 13-22-00589-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                        IN RE STATE FARM
              MUTUAL AUTOMOBILE INSURANCE COMPANY


                       On Petition for Writ of Mandamus.


                                       ORDER

    Before Chief Justice Contreras and Justices Longoria and Silva
                          Order Per Curiam

      On December 16, 2022, relator State Farm Mutual Automobile Insurance

Company (State Farm) filed a petition for writ of mandamus and a motion to stay the trial

court proceedings. By petition for writ of mandamus, State Farm seeks to compel the trial

court to set aside a November 8, 2022 order granting a new trial in favor of the real party

in interest Tita G. Teran. By motion to stay, State Farm seeks to stay the underlying trial

court proceedings, including the trial set for January 9, 2023, pending the resolution of
this original proceeding.

       This Court, having examined and fully considered the motion for stay, is of the

opinion that it should be granted. Accordingly, we grant the motion for stay, and we order

the trial court proceedings to be stayed. See TEX. R. APP. P. 52.10(b) (“Unless vacated or

modified, an order granting temporary relief is effective until the case is finally decided.”).

We request the real party in interest, Teran, or any others whose interest would be directly

affected by the relief sought, to file a response to the petition for writ of mandamus on or

before the expiration of ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.



                                                                         PER CURIAM


Delivered and filed on the
19th day of December, 2022.




                                              2